Case 16-04783        Doc 44     Filed 11/28/18     Entered 11/28/18 09:14:51          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-04783
         Sharday C Frazier

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/16/2016.

         2) The plan was confirmed on 04/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/21/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/26/2016, 07/12/2018.

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,550.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-04783        Doc 44      Filed 11/28/18    Entered 11/28/18 09:14:51                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $15,840.39
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $15,840.39


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,041.04
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $823.24
     Other                                                                   $32.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,896.28

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC             Unsecured      3,015.60       2,664.15         2,664.15           0.00        0.00
 CARMAX AUTO FINANCE             Secured       22,648.65     22,648.65        22,648.65       5,776.81    6,791.78
 CAVALRY INVESTMENTS             Unsecured     11,145.57     11,509.94        11,509.94            0.00        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      1,000.00       1,111.43         1,111.43           0.00        0.00
 GATEWAY FINANCIAL SERVICES      Unsecured      1,074.00         631.65           631.65           0.00        0.00
 ILLINOIS TOLLWAY                Unsecured     19,331.15     21,702.92        21,702.92            0.00        0.00
 INSOLVE RECOVERY LLC            Unsecured      1,098.00         452.95           452.95           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         479.93        549.62           549.62           0.00        0.00
 LAMPHERES FURNITURE             Unsecured         722.00        722.67           722.67           0.00        0.00
 MID AMERICA BANK & TRUST        Unsecured            NA         233.00           233.00           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured              NA         625.10           625.10           0.00        0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured        3,400.95         440.49           440.49           0.00        0.00
 NJHESAA                         Unsecured      3,400.95       4,940.65         4,940.65           0.00        0.00
 PROG LEASING LLC                Secured        1,075.86       1,075.86         1,075.86        313.83       61.69
 QUANTUM3 GROUP                  Unsecured            NA       1,021.29         1,021.29           0.00        0.00
 RJM ACQUISITIONS LLC            Unsecured          93.02           NA               NA            0.00        0.00
 ASSET ACCEPTANCE LLC            Unsecured         975.00           NA               NA            0.00        0.00
 COMCAST                         Unsecured         500.00           NA               NA            0.00        0.00
 DIVERSIFIED CONSULTANT          Unsecured         521.00           NA               NA            0.00        0.00
 CHOUDHARY AJIT                  Unsecured      3,600.00            NA               NA            0.00        0.00
 EDUCATION NELNET                Unsecured      4,919.00            NA               NA            0.00        0.00
 IC SYSTEM INC                   Unsecured      1,119.00            NA               NA            0.00        0.00
 MEDICREDIT INC                  Unsecured          40.00           NA               NA            0.00        0.00
 TCI                             Unsecured            NA         460.76           460.76           0.00        0.00
 VERIZON                         Unsecured         861.00        845.24           845.24           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-04783        Doc 44      Filed 11/28/18     Entered 11/28/18 09:14:51              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $22,648.65          $5,776.81            $6,791.78
       All Other Secured                                  $1,075.86            $313.83               $61.69
 TOTAL SECURED:                                          $23,724.51          $6,090.64            $6,853.47

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $47,911.86                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,896.28
         Disbursements to Creditors                            $12,944.11

 TOTAL DISBURSEMENTS :                                                                      $15,840.39


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
